I concur in the result reached by the majority; however, I do not agree with the legal conclusion of the majority that appears to adopt a per se examination of an agency's file in a given child abuse matter. *Page 186 
Whether the information contained in the confidential files of appellee, Trumbull County Children Services Board, is disclosed to opposing counsel should be a matter within the sound discretion of the trial court. The decision should not rest with the agency and/or its personnel.
I do not concur in the majority's conclusion that opposing counsel should always have access to appellee's files and reports. The knowledge that all information given to appellee will be disclosed could deter many individuals from reporting child abuse occurrences. While an individual's right to privacy must be protected, it is even more important to ensure that instances of child abuse are made known. A balancing test, applied by the trial court, would permit some or all information to remain privileged and confidential in appropriate situations while permitting disclosure in others. It should be remembered that an "open door" approach to agency file matter could well cause revelations of privacy matters wholly irrelevant to a given instance of an allegation of child abuse.
Such a case-by-case determination is made where probable cause is established on facts elicited from an undisclosed informant in search warrant situations. In such matters, whether the informant's identity is disclosed or not is an important consideration in establishing that informant's credibility and the subsequent decision as to probable cause. Each case must be individually examined to decide whether there are other factors to establish credibility or if the informant's name should be revealed. See United States v. Ventresca (1965), 380 U.S. 102;United States v. Harris (1971), 403 U.S. 573. This type of case-by-case analysis and rationale is appropriately applicable in the present appeal.
Thus, while disclosure in the present matter was appropriate, I would not apply a per se rationale in favor of disclosure. Rather, I would adopt a balancing test to be applied in a case-by-case determination made by the trial court.